By the Court,

Nelson. J.
In the case of The People v. Olcott, 2 Johns. Cas. 307, the power of the court as to the withdrawal of a juror after the jury was impannelled and sworn, *372in the case of a misdemeanor, seems to be put on the same f00t¡ng ag ;n civil cases, in which it rests very much in the exercise of a sound discretion. 8 Cowen, 127. The same indulgence is not extended in this court to all criminal cases not capital, The People v. Barrett & Ward, 2 Caines, 304, though respectable authorities have gone that length. 2 Gall. 364. We see no good objection to the application of the rule in all cases of misdemeanor.
Judgment affirmed.